 



EXHIBIT 10.52
(BANK OF THE SOUTH LOGO) [g12075g1207501.gif]
2001 STOCK OPTION PLAN

 



--------------------------------------------------------------------------------



 



Table of Contents

             
 
            Article 1 Purposes of the Plan     106  
 
            Article 2 Certain Definitions and Terms     106  
Section 2.1
  Award     106  
Section 2.2
  Board     106  
Section 2.3
  Change of Control     106  
Section 2.4
  Code     107  
Section 2.5
  Company     107  
Section 2.6
  Company Stock     107  
Section 2.7
  Date of Grant     107  
Section 2.8
  Disability     107  
Section 2.9
  Exchange Act     108  
Section 2.10
  Fair Market Value     108  
Section 2.11
  Incentive Stock Option     108  
Section 2.12
  Nonstatutory Stock Option     108  
Section 2.13
  Option     108  
Section 2.14
  Parent     108  
Section 2.15
  Participant     108  
Section 2.16
  Restricted Stock     108  
Section 2.17
  Stock Option Committee     108  
Section 2.18
  Subsidiary     108  
Section 2.19
  Ten Percent Holder     108  
 
            Article 3 General Terms of the Plan     109  
Section 3.1
  Incentive and Nonstatutory Stock Options     109  
Section 3.2
  Stock     109  
Section 3.3
  Eligibility     109  
 
            Article 4 Grant and Exercise of Stock Options     109  
Section 4.1
  Stock Option Grants     109  
Section 4.2
  Exercise Price     110  
Section 4.3
  Full and Partial Exercise     110  
Section 4.4
  Vesting and Exercise on Change in Control     111  
 
            Article 5 Method of Exercise     111  
Section 5.1
  Method of Exercise of Options     111  
Section 5.2
  Restrictions, Taxes, and Other Limitations     112  
 
            Article 6 Administration of the Plan     112  
Section 6.1
  Administration of the Plan     112  
Section 6.2
  Committee Authority and Discretion     112  
Section 6.3
  Administrative Discretion, Etc     113  
Section 6.4
  Committee Rules; Binding Determination     113  
Section 6.5
  Actions by the Committee     113  
 
            Article 7 Transferability     113  
 
            Article 8 Effective Date of the Plan, Termination, and Related
Matters     114  
Section 8.1
  Effective Date     114  

 



--------------------------------------------------------------------------------



 



             
Section 8.2
  Termination, Modification, Change     114  
Section 8.3
  Change in Capital Structure     114  
 
            Article 9 Effective Date of the Plan     115  
 
            Article 10 General Terms and Provisions of the Plan     115  
Section 10.1
  Notice     115  
Section 10.2
  Interpretation     115  
Section 10.3
  Shareholder Rights     115  
Section 10.4
  No Contract of Employment     115  
Section 10.5
  Withholding     115  
Section 10.6
  Construction     116  
 
            Article 11 Shareholder Approval     116  

 



--------------------------------------------------------------------------------



 



BANK OF THE SOUTH
2001 STOCK OPTION PLAN
     The Board of Directors of Bank of the South hereby adopts the Bank of the
South 2001 Stock Option Plan as follows:
Article 1
Purposes of the Plan
     The purpose of this Bank of the South 2001 Stock Option Plan (the “Plan”)
is to further the long term stability and financial success of Bank of the South
(the “Company”) by attracting and retaining key employees and directors of the
Company through the use of stock incentives. It is believed that ownership of
Company Stock will stimulate the efforts of those employees and directors of the
Company upon whose judgment and interest the Company is and will be largely
dependent for the successful conduct of its business. It is also believed that
awards granted to such persons under this Plan will strengthen their desire to
remain with the Company and will further the identification of those
individuals’ interests with those of the Company’s shareholders.
Article 2
Certain Definitions and Terms
     As used in the Plan, the following terms have the meanings indicated:
     Section 2.1 Award. “Award” means the grant of an Option under the Plan.
     Section 2.2 Board. “Board” means the board of directors of the Company.
     Section 2.3 Change of Control. “Change of Control” means:

  2.3.1   The acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of Company Stock or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, but excluding for this purpose, any such acquisition by
the Company or any of its subsidiaries, or any employee benefit plan (or related
trust) of the Company or its subsidiaries, or any corporation with respect to
which, following such acquisition, more than 50% of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by the individuals and entities who were the beneficial owners,
respectively, of the Common Stock and voting securities of the Company
immediately prior to such acquisition in

 



--------------------------------------------------------------------------------



 



      substantially the same proportion as their ownership, immediately prior to
such acquisition, of the then outstanding shares of Common Stock of the Company
or the combined voting power of all of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors, as the case
may be; or

  2.3.2   Individuals who, as of the date hereof, constitute the Board (as of
the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or     2.3.3   Approval by
the shareholders of the Company of a reorganization, merger or consolidation, in
each case, with respect to which the individuals and entities who were the
respective beneficial owners of the Common Stock and voting securities of the
Company immediately prior to such reorganization, merger or consolidation do
not, following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation, or a complete liquidation or dissolution of the Company or of
its sale or other disposition of all or substantially all of the assets of the
Company.

     Section 2.4 Code. “Code” means the Internal Revenue Code of 1986, as
amended.
     Section 2.5 Company. “Company” means Bank of the South, a Tennessee banking
corporation, and any successor in interest thereto.
     Section 2.6 Company Stock. “Company Stock” means common stock, par value
$1.00 per share (“Common Stock”), of the Company. If the par value of the
Company Stock is changed, or in the event of a change in the capital structure
of the Company (as provided in Section 8.3), the shares resulting from such a
change shall be deemed to be Company Stock within the meaning of the Plan.
     Section 2.7 Date of Grant. “Date of Grant” means the date on which an Award
is granted by the Board.
     Section 2.8 Disability. “Disability” or “Disabled” means, as to an
Incentive Stock Option, a Disability within the meaning of Code section
22(e)(3). As to all other Awards, the Committee shall determine whether a
Disability exists and such determination shall be conclusive.

 



--------------------------------------------------------------------------------



 



     Section 2.9 Exchange Act. “Exchange Act” means the Securities Exchange Act
of 1934, as amended.
     Section 2.10 Fair Market Value. “Fair Market Value” means, if the Company
Stock is not publicly traded, the value of a share of Common Stock determined in
good faith by the Board. If Company Stock is publicly traded, the term means, on
any given date, the average of the high and low price on such date, or if shares
were not traded on that date, the last date on which shares were traded, as
reported in the Wall Street Journal for the stock exchange on which the shares
are traded.
     Section 2.11 Incentive Stock Option. “Incentive Stock Option” means an
Option intended to meet the requirements of, and qualify for favorable Federal
income tax treatment under, Code section 422.
     Section 2.12 Nonstatutory Stock Option. “Nonstatutory Stock Option” means
an Option, which does not meet the requirements of Code section 422, or even if
meeting the requirements of Code section 422, is not intended to be an Incentive
Stock Option and is so designated.
     Section 2.13 Option. “Option” means a right to purchase Company Stock
granted under the Plan, at a price determined in accordance with the Plan.
     Section 2.14 Parent. “Parent” means, with respect to any corporation, a
present or future “parent corporation” of that corporation within the meaning of
Code section 424(e).
     Section 2.15 Participant. “Participant” means any eligible employee or
director of the Company or any Parent or Subsidiary who receives an Award under
the Plan.
     Section 2.16 Restricted Stock. “Restricted Stock” means shares received
pursuant to any Award that are made subject to specific restrictions on voting,
transferability or other matters and set forth in a specific agreement
(“Restricted Stock Agreement”).
     Section 2.17 Stock Option Committee. “Stock Option Committee” or
“Committee” means the committee or committees appointed by the Board as
described under Article 6 or, if no committee has been appointed, the Board of
Directors.
     Section 2.18 Subsidiary. “Subsidiary” means, with respect to any
corporation, a present or future “subsidiary corporation” of that corporation
within the meaning of Code section 424(f).
     Section 2.19 Ten Percent Holder. “10% Shareholder” means a person who owns,
directly or indirectly, stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any Parent or Subsidiary
of the Company. Indirect ownership of stock shall be determined in accordance
with Code section 424(d).
Article 3
General Terms of the Plan

 



--------------------------------------------------------------------------------



 



     Section 3.1 Incentive and Nonstatutory Stock Options. Options granted under
the Plan may be Incentive Stock Options or Nonstatutory Stock Options.
     Section 3.2 Stock. Subject to Section 8.3 of the Plan, there shall be
reserved for issuance under the Plan an aggregate of Three Hundred Sixty
Thousand (360,000) shares of Company Stock, which shall be authorized, but
unissued shares , including shares of the Company Stock that have been
reacquired by the Company. Shares allocable to Options or portions thereof
granted under the Plan that expire or otherwise terminate unexercised shall
again be available for an Award under the Plan.
     Section 3.3 Eligibility.

  3.3.1   Any employee of the Company (or Parent or Subsidiary of the Company)
who, in the judgment of the Committee has contributed or can be expected to
contribute to the profits or growth of the Company (or Parent or Subsidiary)
shall be eligible to receive Incentive Stock Options under the Plan. Directors
of the Company who are employees and are not members of the Committee are
eligible to participate in the Plan. The Committee shall have the power and
complete discretion, as provided in Article 6, to select eligible employees to
receive Awards and to determine for each employee the terms and conditions, the
nature of the award and the number of shares to be allocated to each employee as
part of each Award.     3.3.2   Any employee or director of the Company (or
Parent or Subsidiary of the Company), whether or not an employee of the Company
or any Parent or Subsidiary, who, in the judgment of the Committee has
contributed or can be expected to contribute to the profits or growth of the
Company (or Parent or Subsidiary) shall be eligible to receive Nonstatutory
Stock Options under the Plan. The Committee shall have the power and complete
discretion, as provided in Article 6, to select participants to receive Awards
and to determine for each Participant the terms and conditions, the nature of
the award and the number of shares to be allocated to each Participant as part
of each Award.     3.3.3   The grant of an Award shall not obligate the Company
or any Parent or Subsidiary of the Company to pay an employee any particular
amount of remuneration, to continue the employment of the employee after the
grant or to make further grants to the employee at any time thereafter.

 



--------------------------------------------------------------------------------



 



Article 4
Grant and Exercise of Stock Options
     Section 4.1 Stock Option Grants. Whenever the Committee deems it
appropriate to grant Options, notice shall be given to the eligible Participant
stating the number of shares for which Options are granted, the Option price per
share, whether the Options are Incentive Stock Options or Nonstatutory Stock
Options, and the conditions to which the grant and exercise of the Options are
subject. This, notice, when duly accepted in writing by the Participant, shall
become a stock option agreement between the Company and the Participant. Any
grant hereunder shall be subject to the forfeiture provision set out in
Section 4.5.
     Section 4.2 Exercise Price. The exercise price of shares of Company Stock
covered by an Incentive Stock Option shall be not less than 100% of the Fair
Market Value of such shares on the Date of Grant. If the Participant is a 10%
Shareholder and the Option is an Incentive Stock Option, the exercise price
shall be not less than 110% of the Fair Market Value of such shares on the Date
of Grant. The exercise price of Company Stock covered by a Nonstatutory Option
shall be set by the Board of Directors on the Date of Grant.
     Section 4.3 Full and Partial Exercise. Options may be exercised in whole or
in part at such times as may be specified by the Committee in the Participant’s
stock option agreement; provided that the exercise provisions for Incentive
Stock Options shall in all events not be more liberal than the following
provisions:

  4.3.1   No Incentive Stock Option may be exercised after the first to occur of
(x) ten years (or, in the case of an Incentive Stock Option granted to a 10%
Shareholder, five years) from the Date of Grant, (y) three months from the
employee’s retirement or termination of employment with the Company and its
Parent and Subsidiary corporations for reasons other than Disability or death,
or (z) one year from the employee’s termination of employment on account of
Disability or death.     4.3.2   Except as otherwise provided in this paragraph,
no Incentive Stock Option may be exercised unless the employee is employed by
the Company or a Parent or Subsidiary of the Company at the time of the exercise
(or was so employed not more than three months before the time of the exercise)
and has been employed by the Company or a Parent or Subsidiary of the Company at
all times since the Date of Grant. If an employee’s employment is terminated
other than by reason of his Disability or death at a time when the employee
holds an Incentive Stock Option that is exercisable (in whole or in part), the
employee may exercise any or all of the exercisable portion of the Incentive
Stock Option (to the extent exercisable on the date of termination) within three
months after the employee’s termination of employment. If an employee’s
employment is terminated by reason of his Disability at a time when the employee
holds an Incentive Stock Option that is exercisable (in whole or in part), the
employee may exercise any or all of the exercisable portion of the Incentive
Stock Option (to the extent exercisable on the date of Disability) within one
year after the employee’s termination of employment. If an employee’s employment
is terminated by reason of his death at a time when the employee holds an
Incentive Stock Option that is exercisable (in whole or in part), the Incentive
Stock Option may be exercised (to the extent exercisable on the date of death)
within one year after the

 



--------------------------------------------------------------------------------



 



      employee’s death by the person to whom the employee’s rights under the
Incentive Stock Option shall have passed by will or by the laws of descent and
distribution.

  4.3.3   An Incentive Stock Option by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
incentive stock options are exercisable for the first time during the calendar
year does not exceed $100,000 (the “Limitation Amount”). Incentive Stock Options
granted under the Plan and similar incentive options granted under all other
plans of the Company and any Parent or Subsidiary of the Company shall be
aggregated for purposes of determining whether the Limitation Amount has been
exceeded. The Board may impose such conditions as it deems appropriate on an
Incentive Stock Option to ensure that the foregoing requirement is met. If
Incentive Stock Options that first become exercisable in a calendar year exceed
the Limitation Amount, the excess Options will be treated as Nonstatutory Stock
Options to the extent permitted by law.     4.3.4   No Incentive or Nonstatutory
Stock Option shall vest more rapidly than pro rata over three years (that is,
one-third for each full year), nor shall any such option vest over more than ten
years.

     Section 4.4 Vesting and Exercise on Change in Control. The Committee may,
in its discretion, grant Options which by their terms become fully exercisable
upon a Change of Control, notwithstanding other conditions on exercisability in
the stock option agreement. Unless otherwise specified by the terms of a
specific grant, all Options granted under the Plan shall vest immediately upon
the consummation of a Change in Control and shall be deemed to have vested upon
the first execution of any agreement pursuant to which a Change in Control shall
have occurred, notwithstanding the subsequent amendment, restatement,
modification or other change in such agreement; provided that, exercise of
Options deemed vested solely by virtue of any Change in Control shall not be
permitted unless and until such Change in Control shall have been consummated
and, further provided, in the event that a Change in Control shall not in fact
occur as a result of any such agreement, then the Options that would otherwise
have vested solely by reason of such agreement shall not, for that reason, be
deemed to have vested. Notwithstanding the foregoing, this Section 4.4 shall not
be effective for a period of three years from the date that the Company receives
its Certificate of Authority to open for business. After such three year period,
the preceding sentence shall be void and of no further effect. If the management
of the Bank adopts a plan to create a one-bank holding company for the Bank with
a view to retaining the shareholders of the Bank as the shareholders of the
holding company (except only for dissenters’ and fractional shares), such
transaction shall not, in and of itself, constitute a change in control
hereunder so long as the holding company agrees to exchange its options for
options of the Bank on an option-for-option basis, subject only to applicable
tax laws, rules and regulations.
     Section 4.5 Forfeiture. Any Option granted or Award made pursuant to this
Plan shall be exercised or, if not exercised, forfeited at the direction of the
Company or the Company’s primary federal regulator if so required by said
primary federal regulator if the Company’s capital falls below the minimum
requirements as determined by the Company’s state or primary federal regulator.

 



--------------------------------------------------------------------------------



 



Article 5
Method of Exercise
     Section 5.1 Method of Exercise of Options. Options may be exercised by the
Participant giving written notice of the exercise to the Company, stating the
number of shares the Participant has elected to purchase under the Option. In
the case of the purchase of shares under an Option, such notice shall be
effective only if accompanied by the exercise price in full in cash; provided
that if the terms of an Option so permit, the Participant (i) may deliver, or
cause to be withheld from the Option Shares, shares of Company Stock (valued at
their Fair Market Value on the date of exercise) in satisfaction of all or any
part of the exercise price, or (ii) if permitted by law and by the Committee, on
terms and conditions specified by the Committee from time to time as to any
Participant(s), individually or as a group, deliver an interest bearing
promissory note, payable to the Company, in payment of all or part of the
exercise price, with such payment terms (including down payment, if any) and
maturity date, together with such collateral as may be required by the Committee
at the time of exercise. The interest rate under any such promissory note shall
be equal to the minimum interest rate required at the time to avoid imputed
interest to the Participant under the Code.
     Section 5.2 Restrictions, Taxes, and Other Limitations. The Company may
place on any certificate representing Company Stock issued upon the exercise of
an Option any legend deemed desirable by the Company’s counsel to comply with
Federal or state securities laws, and the Company may require of the Participant
a customary written indication of his investment intent. Until the Participant
has made any required payment, including any applicable withholding taxes, and
has had issued to him a certificate for the shares of Company Stock acquired, he
shall possess no shareholder rights with respect to the shares.
     As an alternative to making a cash payment to the Company to satisfy a
Participant’s tax withholding obligations, if the Option agreement so provides,
the Participant may, subject to the other provisions set forth in this Plan,
elect to (i) deliver shares of already owned Company Stock or (ii) have the
Company retain that number of shares of Company Stock that would satisfy
applicable Federal, state and local tax liabilities required to be withheld by
the Company from the Participant arising in the year of its exercise upon the
exercise of a Nonstatutory Stock Option. The Committee shall have sole
discretion to approve or disapprove any such election. However, notwithstanding
this provision permitting a “cashless exercise,” such cashless exercise shall
not be permitted so long as (1) such type of exercise is not permitted by the
Company’s primary federal regulator or (2) the securities covered by this Plan
consist of the stock of the Bank of the South (as opposed to, for example, a
parent holding company of the Company).
Article 6
Administration of the Plan
     Section 6.1 Administration of the Plan. The Plan shall be administered by
the Committee consisting of not less than two directors of the Company, who
shall be appointed by the Board. In the event the Company becomes a Public
Company, then the Committee shall be so constituted as to permit the plan to
comply with Rule 16b-3 (as promulgated under the Exchange Act). The Committee
shall have general authority to impose any limitation or condition upon an Award
the Committee deems appropriate to achieve the objectives of the Award and the
Plan and, in addition, and without limitation and in addition to powers set
forth elsewhere in the Plan, shall have the following specific authority:

 



--------------------------------------------------------------------------------



 



     Section 6.2 Committee Authority and Discretion. The Committee shall have
the power and complete discretion to determine (i) which eligible participants
shall receive an Award, (ii) the number of shares of Company Stock to be covered
by each Award, (iii) whether Options shall be Incentive Stock Options or
Nonstatutory Stock Options, (iv) the fair market value of Company Stock, (v) the
time or times when an Award shall be granted, (vi) whether an Award shall become
vested over a period of time and when it shall be fully vested, (vii) when
options may be exercised, (viii) whether a Disability exists, (ix) the manner in
which payment will be made upon the exercise of Options, (x) conditions relating
to the length of time before disposition of Company Stock received upon the
exercise of Options is permitted, (xi) whether to approve a Participant’s
election (x) to deliver shares of already owned Company Stock to satisfy tax
liabilities arising upon the exercise of a Nonstatutory Stock Option or (y) to
have the Company withhold from the shares to be issued upon the exercise of a
Nonstatutory Stock Option that number of shares necessary to satisfy tax
liabilities arising from such exercise, (xii) notice provisions relating to the
sale of Company Stock acquired under the Plan, and (xiii) any additional
requirements relating to Awards that the Committee deems appropriate.
Notwithstanding the foregoing, no “tandem stock options” (where two stock
options are issued together and the exercise of one option affects the right to
exercise the other option) may be issued in connection with Incentive Stock
Options. The Committee shall also have the power to amend the terms of
previously granted Awards so long as the terms as amended are consistent with
the terms of the Plan and provided that the consent of the Participant is
obtained with respect to any amendment that would be detrimental to him.
     Section 6.3 Administrative Discretion, Etc. Administrative discretion
regarding the selection of any director of the Corporation to whom options may
be granted pursuant to this Plan, or the determination of the number of shares
of Common Stock which may be allocated under such options, will be exercised by
a Committee of two or more directors having full authority to act in the matter,
all of whom must be, if the Corporation is a Public Company (that is, a company
any of the shares of which are registered under the Exchange Act), Disinterested
(as that term is defined in Rule 16b-3). Administrative discretion regarding the
selection of any officer of the Corporation (who is not a director) to whom
options may be granted pursuant to this Plan once the Corporation becomes a
Public Company, or the determination of the number of shares of Common Stock
which may be allocated under such options, will be exercised by (a) the Board of
Directors, if each of its members is Disinterested, or (b) a committee of two or
more directors, all of whom are Disinterested.
     Section 6.4 Committee Rules; Binding Determination. The Committee may adopt
rules and regulations for carrying out the Plan. The interpretation and
construction of any provision of the Plan by the Committee shall be final and
conclusive. The Committee may consult with counsel, who may be counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.
     Section 6.5 Actions by the Committee. A majority of the members of the
Committee shall constitute a quorum, and all actions of the Committee shall be
taken by a majority of the members present. Any action may be taken by a written
instrument signed by all of the members, and any action so taken shall be fully
effective as if it had been taken at a meeting.

 



--------------------------------------------------------------------------------



 



Article 7
Transferability
     Incentive Stock Options by their terms, shall not be transferable or
assignable by the Participant except by will or by the laws of descent and
distribution and shall be exercisable, during the Participant’s lifetime, only
by the Participant or by his guardian or legal representative. Nonstatutory
Stock Options by their terms, shall not be transferable or assignable by the
Participant except by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code, Title I
of the Employee Retirement Income Security Act, or the rules thereunder, and
shall be exercisable, during the Participant’s lifetime, only by the Participant
or by his guardian or legal representative.

 



--------------------------------------------------------------------------------



 



Article 8
Effective Date of the Plan, Termination, and Related Matters
     Section 8.1 Effective Date. This Plan shall be effective as provided in
Article 9 hereof.
     Section 8.2 Termination, Modification, Change. If not sooner terminated by
the Board, this Plan shall terminate at the close of business on March 12, 2011.
No Awards shall be made under the Plan after its termination. The Board may
terminate the Plan or may amend the Plan in such respects as it shall deem
advisable; provided, that in the event the Company registers its stock under
Section 12 of the Exchange Act and thereby becomes a “Public Company,” no change
shall be made that would result in the Plan no longer being in compliance with
Rule 16b-3, as such rule may be amended from time to time, or with any successor
of the rule or other comparable regulatory requirement. The company will use its
best efforts to maintain the Plan and to assure that options are granted and
exercised under the Plan in accordance with Rule 16b-3, including, without
limitation, the seeking of any appropriate modifications or amendments to the
Plan and all requisite approvals and consents of the same. No changes to the
Plan shall be made which increases the total number of shares of Company Stock
reserved for issuance pursuant to Awards granted under the Plan (except pursuant
to Section 8.3), expands the class of persons eligible to receive Awards, or
materially increases the benefits accruing to Participants under the Plan,
unless such change is authorized by the shareholders of the Company. A
termination or amendment of the Plan shall not, without the consent of the
Participant, detrimentally affect a Participant’s rights under an Award
previously granted to him.
     Section 8.3 Change in Capital Structure.

  8.3.1.   In the event of a stock dividend, stock split or combination of
shares, recapitalization or merger in which the Company is the surviving
corporation or other change in the Company’s capital stock (including, but not
limited to, the creation or issuance to shareholders generally of rights,
options or warrants for the purchase of Common Stock or preferred stock of the
Company), the number and kind of shares of stock or securities of the Company to
be subject to the Plan and to Options then outstanding or to be granted
thereunder, the maximum number of shares or securities which may be delivered
under the Plan, the exercise price and other relevant provisions shall be
appropriately adjusted by the Committee, whose determination shall be binding on
all persons. If the adjustment would produce fractional shares with respect to
any unexercised Option, the committee may adjust appropriately the number of
shares covered by the Option so as to eliminate the fractional shares.     8.3.2
  If the Company is a party to a consolidation or a merger in which the Company
is not the surviving corporation, a transaction that results in the acquisition
of substantially all of the Company’s outstanding stock by a single person or
entity, or a sale or transfer of substantially all of the Company’s assets, the
Committee may take such actions with respect to outstanding Awards as the
Committee deems appropriate.     8.3.3   Notwithstanding anything in the Plan to
the contrary, the Committee may take the foregoing actions without the consent
of any Participant, and the Committee’s determination shall be conclusive and
binding on all persons for all purposes.

 



--------------------------------------------------------------------------------



 



Article 9
Effective Date of the Plan
     This Plan shall be effective on the date that the Company receives its
Certificate of Authority from the Tennessee Department of Financial Institutions
and shall be submitted to the shareholders of the Company for approval. Until
(i) the Plan has been approved by the Company’s shareholders, and (ii) the
requirements of any applicable securities laws have been met, no Option shall be
exercisable. Until the foregoing conditions are met, the Company may revoke any
Option granted and/or terminate the Plan.
Article 10
General Terms and Provisions of the Plan
     Section 10.1 Notice. All notices and other communications required or
permitted to be given under this Plan shall be in writing and shall be deemed to
have been duly given if delivered personally or mailed first class, postage
prepaid, as follows (a) if to the Company, at its principal business address to
the attention of the Treasurer; (b) if to any Participant, at the last address
of the Participant reflected in the Company’s records at the time the notice or
other communication is sent.
     Section 10.2 Interpretation. The terms of this Plan are subject to all
present and future regulations and rulings of the Secretary of the Treasury or
his delegate relating to the qualification of Incentive Stock Options under the
Code. If any provision of the Plan conflicts with any such regulation or ruling,
then that provision of the Plan shall be, to the extent practicable, deemed
amended to the extent required to comply with such regulations and rulings or,
if it is impracticable or unlawful so to construe the provision, deemed to be
void and of no effect.
     Section 10.3 Shareholder Rights. No Participant shall have any rights as a
shareholder of the Company as a result of the grant of an Option under this Plan
or his or her exercise or surrender of such Option pending the actual delivery
of the Stock subject to such Option to such Participant. Subject to the other
terms of the Plan, a Participant’s rights as a shareholder in the shares of
Stock underlying a Restricted Stock grant which is effective shall be set forth
in the related Restricted Stock Agreement.
     Section 10.4 No Contract of Employment. The grant of an Option or
Restricted Stock to a Participant under this Plan shall not constitute a
contract of employment and shall not confer on a Participant any rights upon his
or her termination of employment in addition to those rights, if any, expressly
set forth in the Option Agreement which evidences his or her Option or the
Restricted Stock Agreement related to his or her Restricted Stock.
     Section 10.5 Withholding. The exercise or surrender of any Option granted
under this Plan and the acceptance of a Restricted Stock grant shall constitute
a Participant’s full and complete consent to whatever action the Committee deems
necessary to satisfy the federal and state tax withholding requirements, if any,
which the Committee in its discretion deems applicable to such exercise or
surrender or such Restricted Stock. The Committee also shall have the right to
provide in an Option Agreement or Restricted Stock Agreement that a Participant
may elect to satisfy federal and state tax withholding requirements through a
reduction in the number of shares of Stock actually transferred to him or to her
under this Plan, and any such election and any such reduction shall be effected
so as to satisfy the conditions to the exemption under Rule 16b-3.
     Section 10.6 Construction. This Plan shall be construed under the laws of
the State of Tennessee.

 



--------------------------------------------------------------------------------



 



Article 11
Shareholder Approval
     The Plan is subject to approval by the shareholders of the Company at the
Organizational Meeting of Shareholders to be held on April 19, 2001. If the
Plan, as herein amended, is not so approved by the shareholders, the Plan shall
be deemed suspended until such time as the Shareholders approve the Plan, to be
effective on and as of the date of such approval.
     IN WITNESS WHEREOF, Bank of the South has caused its duly authorized
officer to execute this Plan this 12th day of April, 2001, to evidence its
adoption of this Plan.

            Bank of the South
      By:   /s/ David Major         David Major, Chairperson             

Date Plan Adopted by Board of Directors: March 1, 2001.
Date Plan Approved by Stockholders: April 19, 2001.

 